DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Examiner acknowledges the preliminary amendment filed 07/22/2020.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art by the invention it pertains. Currently, the abstract discloses a system and the components it includes, however it does not disclose an improvement to the art made by the system.
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Fiber optic System for detecting events in a conduit.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 13-14, 17-19, and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al US 20120230629 (hereinafter “Hill”).
Regarding claim 1, Hill discloses a method of determining multiple baselines for detecting events in a conduit (paragraph 0104), the method comprising: for each of multiple channels of the conduit, each channel comprising a portion of the conduit (paragraph 0065): obtaining sensor data for the channel, the sensor data being obtained from one or more sensors positioned to obtain sensor readings from the channel (paragraph 0088-0094); determining one or more baselines from the sensor data (paragraph 0127) and setting one or more event threshold for identifying an event has occurred at the channel (paragraph 0096, 0102, 0106, 0115); and identifying whether an event has occurred at at least one channel of the multiple channels, (paragraph 0037, 0096, 0102, 0106, 0115) based on: a baseline selected from among multiple baselines determined for the at least channel (paragraph 0037, 0096, 0102, 0106, 0115), wherein each baseline determined for the at least one channel is dependent on respective one or more conditions affecting the conduit during the obtaining of the phase data for the least one channel; and the one or more event thresholds set for the at least one channel (Paragraph 0037, 0054, 0096, 0102, 0106, 0115).
Regarding claim 2, Hill discloses obtaining the sensor data comprises using the one or more sensors to obtain the sensor readings. (Paragraph 0088-0094)
Regarding claim 3, Hill discloses obtaining the sensor data comprises interrogating optical fiber positioned alongside the conduit. (Paragraph 0088-0094)	Regarding claim 4, Hill discloses the sensor data comprises phase data obtained by measuring interference between light pulses transmitted along the optical fiber. (Paragraph 0037, 0107, 0127, 0129)
Regarding claim 5, Hill discloses the one or more sensors comprise one or more of pressure sensors, acoustic sensors, strain sensors, and temperature sensors. (Paragraph 0037, 0052, 0054, 0090)
Regarding claim 7, Hill discloses determining the one or more baselines comprises: extracting parameter data from the sensor data; and determining the one or more baselines from the extracted parameter data. (Paragraph 0037, 0054)
Regarding claim 8, Hill discloses the parameter data comprises data relating to one or more parameters from a group comprising: temperature, strain, acoustics, and vibration. (Paragraph 0037, 0052, 0054, 0090)
Regarding claim 9, Hill discloses determining the one or more baselines further comprises: processing the extracted parameter data to determine one or more statistical parameters of the parameter data; and determining the one or more baselines from the one or more statistical parameters. (Paragraph 0037, 0054)
Regarding claim 10, Hill discloses the one or more statistical parameters comprise one or more of: a mean of the parameter data; a median of the parameter data; a standard deviation of the parameter data; and a variance of the parameter data. (Paragraph 0037, 0054)
Regarding claim 11, Hill discloses the one or more baselines comprise a mean of the parameter data, and a standard deviation of the parameter data. (Paragraph 0037, 0054)
Regarding claim 13, Hill discloses for each of the multiple channels: measuring sensor data by using the one or more sensors to obtain sensor readings from the channel; and identifying whether an event has occurred at the channel using the measured sensor data and the one or more event thresholds. (Paragraph 0037, 0054)
Regarding claim 14, Hill discloses identifying whether event has occurred comprises: extracting parameter data from the measured sensor data; and determining whether a magnitude of at least one parameter of the extracted parameter data has exceeded at least one of the one or more event thresholds. (Paragraph 0037, 0054)
Regarding claim 17, Hill discloses processing the sensor data so as to identify undesired noise; and removing the undesired noise from the sensor data. (Fig 3, Paragraph 0127)
Regarding claim 18, Hill discloses the conduit comprises a pipeline or a well. (Fig 3, Paragraph 0089)
Regarding claim 19, Hill discloses a system for determining multiple baselines for detecting events in a conduit (paragraph 0104), comprising: an optical fiber interrogator for interrogating optical fiber (interrogator-106); and one or more processors (processor-108) communicative with the optical fiber interrogator and memory having stored thereon computer program code configured, when executed by the one or more processors, to cause the one or more processors to perform a method (paragraph 0092, 0112) comprising: for each of multiple channels of the conduit, each channel comprising a portion of the conduit (paragraph 0065): obtaining phase data (Paragraph 0037, 0107, 0127, 0129) for the channel, the phase data being obtained by causing the optical fiber interrogator to interrogate optical fiber positioned alongside the conduit; determining one or more baselines (paragraph 0127) from the phase data and setting one or more event threshold for identifying an event has occurred at the channel (paragraph 0096, 0102, 0106, 0115); and identifying whether an event has occurred at at least one channel of the multiple channels, (paragraph 0037, 0096, 0102, 0106, 0115) based on: a baseline selected from among multiple baselines determined for the at least channel (paragraph 0037, 0096, 0102, 0106, 0115), wherein each baseline determined for the at least one channel is dependent on 
Regarding claim 34, Hill discloses a computer-readable medium (Paragraph 0073) having stored thereon computer program code executable by the one or more processors (processor-108) and configured, when executed by the one or more processors, to cause the one or more processors to perform a method comprising: for each of multiple channels of a conduit, each channel comprising a portion of the conduit (paragraph 0065): obtaining sensor data for the channel, the sensor data being obtained from one or more sensors positioned to obtain sensor readings from the channel (paragraph 0096, 0102, 0106, 0115); determining one or more baselines from the sensor data and setting one or more event threshold for identifying an event has occurred at the channel (paragraph 0096, 0102, 0106, 0115); and identifying whether an event has occurred at at least one channel of the multiple channels, (paragraph 0037, 0096, 0102, 0106, 0115) based on: a baseline selected from among multiple baselines determined for the at least channel (paragraph 0037, 0096, 0102, 0106, 0115), wherein each baseline determined for the at least one channel is dependent on respective one or more conditions affecting the conduit during the obtaining of the phase data for the least one channel; and the one or more event thresholds set for the at least one channel. (Paragraph 0037, 0054, 0096, 0102, 0106, 0115)
Regarding claim 51, Hill discloses the one or more conditions comprise: one or more seasons during which the sensor data is obtained; or whether a fluid is flowing within the conduit. (Paragraph 0088-0094)


Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art such as Hill and Uno et al US 20160252463 (hereinafter “Uno”) made available do not teach, or fairly suggest, an event is determined to have occurred if (parameter value - mean) / (M * std) > 1, wherein parameter value is a value of the parameter data, mean is a mean of the parameter data, M is a scalar greater than 0, and std is a standard deviation of the parameter data as in claim 15 or the limitations as disclosed in claim 16.

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855